Citation Nr: 0312454	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
tinnitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from May 1965 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Los Angeles, California Regional Office (RO).

In the May 1998 rating decision, the RO denied entitlement to 
service connection for those disabilities listed herein in 
addition to osteochondroma right ilium.  In a rating decision 
dated in September 2002, the RO granted service connection 
for osteochondroma right ilium.  Thus, the benefits sought on 
appeal as to that disability have been granted and that 
matter is no longer before the Board.  

In written argument dated in May 2003, the veteran's 
representative appeared to raise the issue of service 
connection for psychiatric disabilities other than PTSD.  
Specifically, he addressed disorders such as mood disorder, 
cognitive disorder, dementia, adjustment disorder and 
depression.  These issues were not previously raised or 
addressed and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of hearing loss or tinnitus during 
the veteran's period of active duty or within one year of his 
discharge therefrom.

3.  There is no competent evidence attributing hearing loss 
and tinnitus to the veteran's period of active duty.  

4.  There is no medical evidence that the veteran has or has 
ever had PTSD.  


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2002).  

2.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, the RO 
provided rating decisions dated in May 1998 and September 
2002; the statement of the case (SOC) dated in August 1998, 
the supplemental statement of the case (SSOC) dated in 
September 2002; and the letter giving the veteran 
notification of the VCAA dated in July 2001, all of which 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  In addition, the VCAA letter 
explained the notice and duty to assist provisions of the new 
law, including the respective responsibilities of the parties 
to secure evidence, and asked the veteran to submit or 
authorize VA to obtain outstanding evidence relevant to the 
appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured a 
pertinent VA medical examination with respect to the PTSD 
issue and extensive private outpatient records regarding both 
issues.  The veteran has not authorized VA to obtain any 
additional private evidence.  The Board finds that the duty 
to assist the veteran with the development of his claim is 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

The Board considered referring this case for medical opinions 
in accordance with 38 U.S.C.A. § 5103A (d)(2); however, while 
the veteran's current diagnoses of bilateral hearing loss and 
tinnitus is well established, these clinical diagnoses are 
first made many years after active military service and are 
in no way related by any competent evidence to any incident, 
injury or disease of active service.  There is a complete 
absence of clinical evidence which in any way "indicates 
that the disability or symptoms may be associated with the 
[veteran's] active military . . . service."  Id at 5103A 
(d)(2)(B).  As discussed in more detail below, the currently 
claimed disabilities are first shown many years after active 
military service and there is a significant absence of 
objective evidence of chronicity or signs of any symptoms or 
diagnoses of these disabilities for many years after service.  
Requesting a medical opinion under the circumstances would 
result in an opinion which would be largely speculative.  
Accordingly, the Board did not refer this case for the 
production of such opinion.  

Analysis

The veteran contends that he is entitled to service 
connection for hearing loss with tinnitus and for PTSD.  For 
the reasons and bases noted below, the Board must deny the 
veteran's service connection claims.  

Service connection for hearing loss and tinnitus

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Service connection may also be allowed on a presumptive basis 
for certain disabilities, including sensorineural hearing 
loss if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 
5017 (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).  

Service connection for bilateral hearing loss has 
requirements other than those indicated above.  See 38 C.F.R. 
§ 3.385.  The threshold for normal hearing ranges from zero 
to twenty decibels, and any reading higher than twenty 
indicates some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Under VA law, however, service 
connection may only be granted for impaired hearing when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz reaches a level of 40 decibels or 
greater.  Also, impaired hearing will be considered a 
disability if the pure tone threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  

Under the factual circumstances of this case, there is no 
basis for a grant of service connection for hearing loss and 
tinnitus.  The veteran's service medical records are silent 
for any notations, complaints, or diagnoses related to 
hearing loss or tinnitus.  Enlistment and separation 
examinations reflect normal hearing.  Further, there are no 
medical records that indicate, suggest, or contain diagnoses 
of hearing loss and/or tinnitus post-service prior to 1992.  
Kaiser Permanente records dated from February to September 
1992 associated with the claims folder reflect evidence of 
mild hearing loss in the left ear and normal hearing in the 
right ear.  In a May 1992 audiogram, the audiologist noted 
that only at that time was there evidence of tinnitus in the 
left ear.  These diagnoses appear many years after the 
veteran's separation from service.  

Therefore, there is no basis directly or presumptively for an 
award of service connection for hearing loss and tinnitus.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 5017; 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  Essentially, there 
is no clinical evidence to substantiate current hearing loss 
disability coincident with the veteran's period of active 
service.  Although the Board recognizes the veteran's claims 
of hearing loss and tinnitus due to acoustic trauma while in 
service, there are no objective data of record to support the 
veteran's allegations.  The veteran has not presented any 
evidence that he is trained in the medical field so as to 
render his statements medically competent.  Lay assertions 
alone are not enough to constitute competent medical evidence 
to link any post-service disability to the veteran's period 
of service.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).  

Absent evidence to support the veteran's claim for service 
connection for hearing loss and tinnitus, the Board finds 
that the preponderance of the evidence is against the claims.  

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

In this case, the veteran's claim must be denied for a lack 
of a diagnosis of PTSD.  The first indication that the 
veteran sought mental treatment appears in the Montclair 
Mental Health records dated in August 1992, many years after 
service.  At that time, diagnoses of major depression with 
psychotic features and unspecified paranoid disorder were 
noted.  In notations included in the record, the veteran 
alluded to exposure to trauma while serving in Vietnam, but 
overall, he related his stressors to an automobile accident 
that occurred in January 1992.  

In the most recent VA examination conducted in January 1998, 
the veteran recited the details associated with the motor 
vehicle accident and pointed to the onset of his mental 
disability as having occurred in the time period following 
his accident.  The examiner diagnosed mild dementia due to 
head trauma; no diagnosis of PTSD was given.

The Board notes that the absence of current disability 
necessarily means that the veteran's claim fails.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  It is clear that 
the regulations that pertain to PTSD and service connection 
require a medical diagnosis of PTSD as a threshold matter.  
38 C.F.R. § 3.304(f).  In this case, there are diagnoses of 
several mental disorders; however, there is no diagnosis of 
record of PTSD.  Moreover, although the veteran reported 
stressors during his tour of duty in Vietnam, he primarily 
attributed the decline of his mental state to the motor 
vehicle accident in 1992.  

In light of the foregoing and in particular, the lack of 
current disability, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  


ORDER

Service connection for hearing loss and tinnitus is denied.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

